Citation Nr: 0331260	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for right 
knee disability with degenerative changes.

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for left 
knee retropatellar pain syndrome.

3.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for right 
ankle disorder.

4.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
residuals of a left ankle sprain.

5.  Entitlement to service connection for a cervical spine 
disorder.

6.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1973 to April 1976 
and from February 1981 to September 1995.

This appeal is from February 1996 and November 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, and Boise, Idaho, 
respectively.

The RO erroneously construed a February 1997 statement of the 
veteran as an application to reopen the claim for service 
connection a cervical spine disorder.  In July 1997, the RO 
adjudicated the claim as a claim to reopen a previously 
denied claim and found no new and material evidence.  It 
notified the veteran of its decision not to reopen his claim 
of service connection for residuals of a cervical spine 
injury in August 1997, and the veteran filed an NOD with the 
July 1997 rating in September 1997.

The veteran had filed a notice of disagreement (NOD) with the 
February 1996 denial of service connection for a cervical 
spine disorder in March 1996.  A June 1996 statement of the 
case (SOC) included the issue.  The veteran filed a 
substantive appeal (VA form 9) on August 1, 1996, which 
stated his continuing disagreement with the February 1996 
rating decision, "(per N.O.D. dated 3/11/96)."  This 
incorporation of the NOD by reference satisfied the 
regulatory requirement that an appeal in response to a 
multiple issue SOC "specifically identify" the issues 
appealed.  38 C.F.R. § 20.2003 (1996).  The NOD identified 
the issues for appeal, and the veteran identified the NOD as 
stating the issues he wished to appeal.  He also wrote 
additionally about specific of the issues with which he had 
disagreed that were further considered in a June 1996 rating 
decision.  This amounted to argument but did not limit the 
scope of the appeal.  In any event, the veteran referred to 
this issue during a hearing in September 1996.  The Board 
will consider the cervical spine issue de novo and not as a 
claim subject to a prior final determination.

The development of another issue by the RO presents a 
complicated scenario.  The veteran filed a claim for service 
connection for a bilateral ankle disorder in 1995.  The RO 
initially denied the claim in March 1996, but granted it in 
February 1997 based on the receipt of additional evidence.  A 
10 percent rating was assigned for each ankle.  The RO 
construed a September 1997 statement from the veteran as a 
notice of disagreement to the February 1997 decision.  In 
November 1998, the RO erroneously issued a supplemental 
statement of the case (SSOC) that notified the veteran that a 
higher rating was denied, rather than an initial statement of 
the case (SOC) on the issue of evaluation of the ankle 
disabilities.  The erroneous SSOC instructed the veteran to 
file a substantive appeal to the Board within 60 days.  In 
April 1999 the RO received a statement from the veteran's 
representative referencing the veteran's ankle disorder.  In 
August 1999, the veteran filed a substantive appeal 
pertaining to all issues in the SOC and any SSOCs that the 
local office had sent to him in all pending claims.

The failure to provide a proper SOC in response to the 
September 1997 NOD tolled the time to appeal.  See  Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994) (time to appeal did not 
begin until VA gave claimant proper notice of adverse 
decision).  On 


April 22, 2003, the RO finally issued the veteran an SOC 
addressing the evaluation of his ankle disabilities and 
notifying him he had 60 days to perfect the appeal.  See 
38 C.F.R. § 30.302(b) (2003).  The notice stated that the 
veteran must sign and return the enclosed VA form 9 to keep 
the appeal of the ankle alive.  The substantive appeal need 
not be written on VA form 9 if it otherwise contains the 
necessary information.  38 C.F.R. § 20.202 (2003).  A timely 
statement from the veteran's representative, dated June 13, 
2003, makes clear the veteran's intent to continue with his 
appeal.  Since VA received this document within the 60-day 
time period, the Board will accept jurisdiction of the 
issues.  

The issue of entitlement to service connection for diabetes 
mellitus is removed from the issues on appeal pending 
correction of procedural errors similar to those in the ankle 
issues.  This is explained in the remand below.

The RO denied service connection for conjunctivitis in 
February 1996.  The veteran's statement in April 1999 hearing 
testimony appears to attempt to reopen the claim.  It is 
referred for appropriate action.


REMAND

The RO sought service medical records from Bremerton Naval 
Hospital and obtained a response in May 1999 indicating there 
were no records at that facility.  The Navy also reported 
that records were transferred to Mountain Home Air Force Base 
on August 21, 1997.  There is no record of VA follow-up on 
this report.  There is no other documentation of a VA request 
for service medical records in the claims file or document of 
transmission associated with the service medical records in 
the file.  The Board infers that the veteran submitted them 
to VA prior to August 1997, because rating decision before 
that date references service medical records.  The Board 
cannot infer that they are the records transferred to 
Mountain Home AFB.

The RO denied service connection for diabetes and for 
hypertension in a November 


1998 rating decision, notifying the veteran of the denial by 
letter of November 30, 1998.  The veteran filed an NOD with 
the hypertension issue on April 7, 1999.  It was silent 
regarding diabetes.  The veteran's hearing testimony of the 
same date was also silent regarding diabetes.  
Notwithstanding the absence of an NOD with the denial of 
service connection for diabetes, the RO issued an SOC on the 
issue in July 1999.  The veteran filed a VA form 9 in August 
1999 addressing all issues on the SOC.

The issuance of the SOC on diabetes was erroneous in the 
absence of an NOD.  The VAF 9 of August 1999 must be 
construed as an NOD from the denial of service connection for 
diabetes, because it is the first communication from the 
veteran that he disagreed with the denial of service 
connection on this issue.  The veteran cannot file a 
substantive appeal until he received an SOC that post-dates 
the NOD.  See 38 C.F.R. § 20.200 (2003).  The issue of 
service connection for diabetes is in the posture addressed 
in Manlincon v. West, 12 Vet. App. 238 (1999) (Board must 
remand case for SOC when none has issued in response to 
timely NOD).

A VA outpatient record of August 1999 noted the veteran's 
report that a private eye doctor told him in 1995 that the 
doctor thought he had diabetes.  It is consistent with the 
intent of the VCAA to notify the veteran of the necessity to 
submit or authorize VA to obtain specific evidence that could 
substantiate a claim when VA is on notice of such evidence.

The last VA examination of the veteran's knees for 
compensation purposes was in October 2000.  On VA outpatient 
treatment in July 2002, the veteran complained that his knees 
were getting worse.  Outpatient treatment records refer to 
complaints related to the ankles.  These reports trigger the 
need for another compensation examination to satisfy the 
requirement that ratings be based on contemporaneous 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The RO denied the claim for service connection for 
hypertension in February 1996 


and notified the veteran in March 1996.  His disagreement is 
memorialized in the rating transcript of September 1996.  The 
April 1997 SOC included the issue of service connection for 
hypertension.  The veteran did not perfect the appeal within 
60 days, and it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302(b) (2003).  His June 
1998 statement in support of claim was an application to 
reopen.  The RO adjudicated the claim in November 1998.  The 
veteran disagreed in April 1999.  The RO issued an SOC in 
July 1999 that addressed the hypertension issue in terms of 
remaining denied, but did not inform the veteran of the law 
pertinent to reopening claims.  The claim is subject to the 
burden of reopening of previously denied claim, and further 
action pursuant to this remand should proceed accordingly.  
See 38 C.F.R. § 3.156(a) (2001) (amendment promulgated August 
29, 2001 inapplicable to this claim.  66 Fed. Reg. 45630 
(Aug. 29, 2001).

The veteran's August 1996 substantive appeal reflects his 
disagreement with the development of his claim for service 
connection for sinusitis by complaining that the examination 
for compensation purposes had not included an x-ray of his 
sinuses.  This, liberally construed, constituted a 
disagreement with the February 1996 rating decision.  VA must 
issue an SOC.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 19.26, 19.29, 19.30 (2003); Manlincon v. West, 12 
Vet. App. 238 (1999).

Finally, a June 2003 letter from the RO notified the veteran 
of information and evidence necessary to substantiate his 
claims.  See 38 U.S.C.A. § 5103(b)(1) (West 2002).  On 
September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 


30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  VA's June 2003 letter 
to the veteran suffered this defect.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Request from Mountain Home AFB the 
service medical records referenced in the 
May 1999 letter from Bremerton Navy 
Hospital as sent to Mountain Home AFB in 
August 1997.

2.  Ask the veteran to authorize the 
release of information from the eye 
doctor who told him in 1995 that he had 
diabetes, as he reported to Dr. Palma on 
August 6, 1999, then request treatment 
records from the eye doctor.

3.  Schedule the veteran for an 
examination of the knees and ankles.  The 
examination should determine the current 
severity of retropatellar syndrome, any 
instability of the knee, arthritic 
changes of the knee as shown by x-ray and 
by ranges of motion.  Examination related 
to degenerative changes of the knees 
should note through observation and 
clinical interview pain on motion, 
increasing pain with repetitive motion, 
and excess fatigability.  Examination of 
the ankles should report all current 
pathology and ranges of motion.  In 


addition to these observations and 
inquiries, the examiner should inquire 
whether the veteran has flare-ups of 
degenerative symptoms in those joints 
presenting degenerative changes.  If so, 
the examiner should provide an opinion 
about the extent, if any, of increase in 
pain and related symptoms and any 
associated decrease in range of motion or 
other functionality of the knee during 
such flare-ups.  Provide the examiner 
with the claims file.

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied, 
including in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

5.  Review the claim for service 
connection for diabetes mellitus and for 
sinusitis, 38 C.F.R. § 19.26 (2003), 
insure complete compliance with the VCAA, 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), and 
issue an SOC, 38 C.F.R. §§ 19.29, 19.30 
(2003); Manlincon v. West, 12 Vet. App. 
238 (1999).  NOTE: the decision on these 
issues may not be announced in an SSOC.  
38 C.F.R. § 19.31(a) (2003).

?	The veteran must be advised of the 
time limit within which he must file 
a timely and adequate substantive 
appeal at the RO in order to assure 


?	appellate review of these issues.  
See 38 U.S.C.A. § 7105(b)(1), (c)(3) 
(West 2002); 38 C.F.R. §§ 19.32, 
20.200, 20.202, 20.300, 20.301, 
20.302(b), 20.303 (2003).  Either 
issue is to be returned to the Board 
for appellate review only if a 
timely and adequate substantive 
appeal is filed at the RO.  The 
appellant or his representative may 
request a hearing with a Veterans' 
Law Judge at the RO in connection 
with filing a substantive appeal, 
but are not entitled to such a 
hearing until a substantive appeal 
has been properly filed at the RO.  
38 C.F.R. § 20.703 (2003).

6.  Readjudicate the claims for higher 
ratings of the knee and ankle 
disabilities, including whether arthritis 
should be rated separately; service 
connection for cervical spine disorder, 
which must be de novo, i.e., not as 
subject to a prior final decision; and 
whether new and material evidence is of 
record to reopen the claim for 
hypertension.  If any of these claims 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




